Citation Nr: 0936036	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to 
November 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.  

As support for his claim, the Veteran and his wife provided 
testimony before the undersigned Veterans Law Judge at a 
hearing at the RO (Travel Board hearing) in February 2007.  
The hearing transcript has been associated with the claims 
file and has been reviewed.

This matter was previously before the Board in March 2008, 
when the Board remanded the case for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.

In its March 2008 Board remand, based on a December 2002 
statement in support of claim and a November 2007 statement 
from the Veteran, the Board referred to the RO potential 
claims that the Veteran may be raising, including claims for 
service connection for heart problems, diabetes, 
hypertension, arthritis, bronchitis, and fibromyalgia, claims 
to reopen for service connection for his back and a nervous 
condition, and a claim for an increased rating for hearing 
loss.  However, review of the claims folder reveals that the 
RO still has not addressed these issues.  Therefore, these 
matters are, again, REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of COPD.

2.  There is evidence of a one-time treatment for upper tract 
congestion during service.

3.  There is probative evidence against a link between the 
Veteran's current COPD and his military service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection, and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the VCAA duty to notify was satisfied, with the 
exception of the Dingess requirements, by way of a letter 
sent to the Veteran dated in July 2003.  The VCAA letter as 
required under Dingess, supra, was not provided until after 
the issuance of the initial rating decision on appeal; thus, 
there is a timing error as to the notice letters provided.  
Dingess, 19 Vet. App. at 473.  In Pelegrini, supra, the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the aforementioned VCAA 
notice was provided in January 2007 and May 2007, after 
issuance of the initial unfavorable AOJ decision in September 
2003.  

However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in July 
2003, followed by subsequent VCAA and Dingess notice in 
January 2007 and May 2007, the RO readjudicated the claim in 
an SSOC dated in September 2007.  Thus, the timing defect in 
the notice has been rectified.  In any event, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

Additionally, VA has a duty to assist the Veteran in the 
development of the claim. This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records in support of his claim.  Additionally, the 
Veteran has submitted several statements in support of his 
claim.  Finally, the Veteran has been afforded a VA 
examination in connection with his claim.

Thus, there is no indication that any additional evidence 
remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its March 2008 remand.  Specifically, the 
RO was instructed to obtain from the Social Security 
Administration (SSA) a copy of its decision regarding the 
Veteran's claim for Social Security benefits.  The Board 
finds that the RO has complied with its instruction and had 
attempted to obtain a copy of the Veteran's SSA records in 
March 2008.  However, a response from SSA indicated that, 
despite exhaustive and comprehensive searches, no record for 
the Veteran was found.  Thus, all efforts have been 
exhausted, and further attempts would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).  The Board thus finds no basis for 
further pursuit of these records.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran contends that he damaged his lungs 
when he was exposed to extremely cold temperatures while 
serving in Alaska during his period of service, resulting in 
his current COPD.  See notice of disagreement (NOD) dated in 
September 2004, VA Form 9 dated in January 2005, and Travel 
Board hearing transcript dated in February 2007.  

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a VA examination report dated in May 2007 shows 
a diagnosis of COPD, with residual of dyspnea.  See VA 
examination report dated in May 2007.  Post-service medical 
records also show a diagnosis of, and treatment for, COPD.  
See, e.g., private treatment records from Bay Medical Center 
dated in June 1988; VA treatment record dated in September 
2000; and private treatment record from Dr. M.O., dated in 
February 2007.  Thus, there is sufficient evidence of a 
current diagnosis of COPD.  

In-service, service treatment records show that the Veteran 
was treated for upper tract congestion in December 1960.  The 
impression at the time was upper respiratory infection.  
However, service treatment records show no subsequent 
complaints of, or treatment for, respiratory problems.  Thus, 
this upper respiratory infection appeared to be acute and 
transitory, resolving with treatment. Furthermore, despite 
the Veteran's assertions that his COPD was a result of 
injuries caused by extremely cold weather, causing him to be 
bedridden for approximately three days, there is no evidence 
whatsoever in his service treatment records of complaints of, 
or treatment for, cold-weather related injuries.  See NOD 
dated in September 2004, VA Form 9 dated in January 2005.  
Significantly, the Veteran's September 1962 separation 
examination also noted no complaints of respiratory problems 
or any diagnosis of COPD or cold-weather related injuries.  
Nevertheless, the Board acknowledges the Veteran is at least 
competent to report symptoms of a pulmonary symptoms during 
his military service.  See also 38 C.F.R. § 3.159(a)(2); 
Layno, 6 Vet. App. at 469.

Post-service, the Veteran asserts that he has experienced 
problems with breathing since service.  However, he was not 
diagnosed with COPD until June 1988, a period of 
approximately 26 years following discharge from service.  See 
private treatment record from Bay Medical Center dated in 
June 1988.  Since then, he has received continued treatment 
for COPD and other pulmonary problems.  In this regard, the 
Federal Circuit Court has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Moreover, although the Veteran is 
competent to report respiratory problems since the time of 
discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
COPD until many years after discharge, indications that 
provide evidence against the claim.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  It follows, therefore, 
that the Board finds no evidence of chronic COPD or other 
respiratory problems in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current COPD and his 
active military service, the findings of the May 2007 VA 
examiner provide strong evidence against the claim.  
Initially, the VA examiner noted that there was no evidence 
of a respiratory disease or cold-related injury in service 
and that the Veteran has a history of smoking, which 
reportedly began in 1955 or 1956 and stopped in 1988.  Upon 
examination and based on the results of pulmonary function 
tests, the VA examiner found minimal obstructive lung defect.  
The Veteran was diagnosed with COPD, with residual of 
dyspnea.  In conclusion, based on a review of the Veteran's 
medical history and of medical literature showing that 
smoking is the most common cause of COPD, the VA examiner 
stated that it is less likely as not that the Veteran's COPD 
was caused by or a result of his exposure to below-freezing 
temperatures while in service.  The examiner noted that a 
review of a wide review of literature revealed no medical 
evidence to support that COPD was caused by exposure to cold 
or freezing weather.  In giving his opinion, he also took 
into account the 2007 private medical opinion to the effect 
that the Veteran's dyspnea and respiratory condition could be 
due to exposure to cold weather while in Alaska.  In response 
to this doctor's opinion, the VA examiner stated that the 
opinion was speculative and that there was no way to state 
with 100 percent certainty that this was the case.  See VA 
examination report dated in May 2007.  

The Board finds that the May 2007 VA opinion is the most 
probative evidence of record concerning the etiology of the 
Veteran's COPD.  It was based upon the Veteran's complete 
medical history, including his long history of smoking.  
Prior to giving his opinion, the examiner also conducted a 
wide review of the relevant medical literature concerning the 
Veteran's condition.  There is no other opinion of record 
which goes to this length in providing a rationale for their 
conclusion regarding the etiology of the Veteran's COPD.  As 
such the May 2007 VA opinion is the most probative.

However, the Board acknowledges two lay statements dated in 
February 2007 from the Veteran's friends, who attested to the 
respiratory problems the Veteran has suffered since returning 
from service in Alaska.  The claims file also includes a 
February 2007 statement from Dr. M.O., who indicated that 
"[t]he dyspnea and respiratory condition could be...due to 
exposure to cold weather when he was in Alaska."  However, 
the Board finds these three statements to be of limited 
probative value.  

In this regard, while the writers of the two lay statements 
were nursing professionals, their statements lack probative 
value.  Their statements do not appear to be based on the 
Veteran's complete history, including his history of smoking 
for many years.  As such, their statements are of limited 
value.

Additionally, the Board finds the February 2007 statement 
from Dr. M.O. to be of limited probative value because of the 
lack of any indication that a review of the Veteran's 
pertinent service treatment records or other post-service 
records was conducted by Dr. M.O.  See Elkins v. Brown, 5 
Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 177 (1993) 
(highlighting doctor's failure to consider the relevant pre- 
and post-service medical history).  

One of the factors for assessing the probative value of a 
medical opinion is the physician's access to the claims file.  
Prejean v. West, 13 Vet. 444, 448-9 (2000).  An opinion that 
is based on review of the entire record may be more probative 
than an opinion that is based on reported history.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But a lack of review of 
a VA claims file does not render a medical opinion 
incompetent.  See generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  In the present case, lack of review of 
the Veteran's service treatment records and post-service 
medical records was significant because of the lack of 
consideration of the Veteran's history of smoking and its 
relationship to his current COPD.  As such, the report of the 
May 2007 VA examination outweighs the aforementioned medical 
evidence. 

In this regard, medical history provided by a Veteran and 
recorded or transcribed by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court 
also has held that the Board is not bound to accept medical 
opinions that are based on history supplied by the Veteran, 
where that history is unsupported by medical evidence.  See 
Boggs v. West, 11 Vet. App. 334, 340 (1998).  In this case, 
no medical evidence supports Dr. M.O.'s opinion that the 
Veteran's COPD is caused by the cold weather he experienced 
in Alaska during service.  Specifically, no post-service 
medical records obtained by VA or submitted by the Veteran 
link his COPD to his military service.  The Board finds these 
examination and treatment reports to be of greater probative 
value as they take into account the Veteran's in-service and 
post-service medical history, including a history of smoking 
for over 30 years.  

Also of note is the fact that, during treatment for COPD, the 
Veteran appeared to have never reported the alleged 
relationship between his service and his COPD to his treating 
physicians.  He never reported having chronic respiratory 
symptoms in service.  Furthermore, treatment records indicate 
that the Veteran was an active cigarette smoker of 3/4 pack 
of cigarettes a day, quitting in 1988.  See, e.g., private 
treatment record from Bay Medical Center dated in July 1993 
and VA examination report dated in May 2007.  

Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's claim for service 
connection for COPD as they reveal COPD that began years 
after service with no connection to service, with additional 
evidence of a possible post-service intercurrent cause for 
his COPD.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms of COPD over time, 
he is not competent to render an opinion as to the medical 
etiology of his current COPD, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To the extent that the medical evidence suggests that the 
veteran's COPD is a tobacco-related disability, the Board 
observes that the veteran's original claim for service 
connection was received by VA in July 2003.  Thus, the 
provisions of 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300 (which 
preclude tobacco-related claims filed after June 9, 1998), 
would also apply to provide the legal basis for the denial of 
any inferred claim for service connection for COPD based on 
any purported use of tobacco products during service.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for COPD is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


